Citation Nr: 1103788	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to November 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied the Veteran's 
June 2006 request to reopen his claim for entitlement to service 
connection for PTSD.  In an August 2010 supplemental statement of 
the case (SSOC), the RO reopened the Veteran's claim and denied 
it on the merits.

In August 2008, the Veteran appeared and testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A copy 
of the transcript is associated with the record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for PTSD.  
The Veteran was notified of the decision and of his appellate 
rights.  However, he did not file a notice of disagreement (NOD) 
within one year of the rating decision.

2.  The evidence associated with the claims file subsequent to 
the February 2000 rating decision is new, and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's claim for 
entitlement to service connection for PTSD, thereby raising a 
reasonable possibility of substantiating the claim.

3.  The Veteran does not have a current diagnosis of PTSD, nor 
has he been diagnosed with PTSD at any time during his appeal. 


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying the Veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence associated with the claims file subsequent to 
the February 2000 rating decision is new and material, and the 
claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated July 2006, November 2007, and December 2007, 
provided to the Veteran before the April 2007 rating decision and 
the February 2008 statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, since they informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specific to requests to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue 
of whether to reopen the claim of service connection for PTSD, 
the notice letter provided to the Veteran in November 2007, with 
the correction in a letter dated December 2007, included the 
criteria for reopening a previously denied claim, and informed 
the Veteran that his claim for service connection for PTSD had 
been denied because he did not provide specific information 
concerning an in-service stressor, or medical evidence of a 
diagnosis of PTSD.  The Veteran was informed that, to be 
considered new, the evidence must be in existence and be 
submitted to VA for the first time.  The Veteran was also 
informed that, to be considered material, the additional evidence 
must pertain to the reason the claim was previously denied.  The 
November 2007 notice letter also provided the Veteran with the 
criteria for establishing service connection.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed of what evidence is necessary to 
substantiate the elements required to establish service 
connection.  Moreover, the Veteran is not prejudiced by any 
notice deficiencies with respect to his request to reopen his 
claim because that request is granted.

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran was 
provided with such notice in July 2006, prior to the issuance of 
the April 2007 rating decision.  Therefore, no further notice is 
required pursuant to the holding in Dingess.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service personnel 
records, service treatment records, Social Security 
Administration (SSA) records, VA treatment records, and private 
treatment records have been obtained.  

The Board has considered that records showing participation in 
combat operations or wounds in action relating to the Veteran are 
unavailable.  The Board has also considered that any 1985 unit 
records submitted by the 530th Supply and Service Battalion, and 
any records of a named soldier alleged by the Veteran to have 
been killed under non-hostile circumstances in Honduras in 1985, 
are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency.  VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records sought 
do not exist, or that further efforts to obtain those records 
would be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do not 
exist, or the custodian does not have them.

In January 2001, in response to VA's request for the Veteran's 
personnel file, the National Personnel Records Center (NPRC) 
responded that they had conducted an extensive and thorough 
search of the records among their holdings; that they were unable 
to locate the requested records; and that the records either do 
not exist or the NPRC does not have them, and that further 
efforts to locate them at NPRC would be futile.  In light of the 
NPRC's response, the Board finds no basis for further pursuit of 
these records, as such efforts would be futile.  38 C.F.R. 
§§ 3.159(c)(2), (3).

Similarly, in February 2010, in response to VA's request for any 
1985 unit records submitted by the 530th Supply and Service 
Battalion, and for any Army casualty data information for a named 
soldier alleged by the Veteran to have been killed under non-
hostile circumstances in Honduras in 1985, the Joint Services 
Records Research Center (JSRRC) determined that they were unable 
to locate such unit records.  JSRRC also coordinated with the US 
Army Combat Readiness/Safety Center, and found that no casualty 
data information showing that the soldier identified by the 
Veteran was killed in Honduras.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records may have been lost while in 
the government's possession, VA has a heightened duty to assist 
the Veteran by advising him of alternative forms of evidence that 
can be developed to substantiate the claim, and explaining how 
service records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).  In this case, VA advised the Veteran of 
numerous examples of evidence that could be developed to 
substantiate his claims in its July 2006 and November 2007 
letters.  Moreover, in the above paragraphs, VA explained that it 
had contacted the NPRC and the JSRRC, and did not stop contacting 
them until a reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2); and that further efforts to locate the 
records would not be justified because the NPRC and the JSRRC 
determined that no such records for the Veteran are on file.  
Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to a Claim to Reopen Based on New 
and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

The Veteran's claim of entitlement to service connection for PTSD 
was denied by a February 2000 rating decision which is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the February 2000 rating 
decision included the Veteran's service treatment records and his 
July 1999 statements on a PTSD Questionnaire.  It is also noted 
that following service, the Veteran filed claims on several 
occasions for orthopedic impairments, but he did not seek service 
connection for a psychiatric disorder until May 1999, when he 
sought service connection for PTSD and with problems coping with 
life.

The Veteran's service treatment records did not show any 
psychiatric complaints or treatment.  The Veteran was 
psychiatrically normal in April 1981 and in January 1982.  

Additionally, in his July 1999 PTSD Questionnaire, the Veteran 
reported that his claimed PTSD was caused by insufficient 
physical therapy in service in 1983; the failure of the service 
to provide him with course requirements in 1983; his demerits, 
non-promotable status, Article 15, and court martial in 1983 and 
1984; his assignment to Honduras in 1985 despite being physically 
unfit; his fear of terrorist activity in Honduras in 1985; and 
his participation in the preparation for a military Operation in 
Panama in 1987, where the tension in the surrounding town was 
high.

As noted, the Veteran's claim was denied by a February 2000 
rating decision which found that the Veteran had not been 
diagnosed with PTSD and there was no evidence to suggest such a 
condition was related to the Veteran's military service.

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

Since the February 2000 rating decision, the Veteran has 
submitted multiple VA and private treatment records showing 
diagnoses of psychiatric disorders other than PTSD.  The Veteran 
has also alleged, including in his June 2006 claim, that he has 
the symptoms of PTSD.  Additional service treatment records were 
also obtained, as were the Veteran's personnel records  

The Veteran alleged in an October 2006 letter that his claimed 
PTSD was caused by witnessing a military water truck lose control 
of its breaks and killed "all personnel" in two cars that it 
pushed over the side of a mountain.  He claimed that his PTSD was 
also caused by witnessing a bomb explode in Honduras; he noted 
that "I'm not sure of how many of our soldiers died in that 
explosion."  Additionally, the Veteran claimed that his PTSD was 
caused by a parachuting accident in which his chute did not 
properly open during his training in Panama and he injured his 
ankle.

In his August 2008 hearing before a DRO, the Veteran reported 
that his PTSD stressors include witnessing a Sergeant fall out of 
his truck and die; hitting the ground "pretty hard" after his 
parachute malfunctioned; witnessing the death of a civilian due 
to a brake failure on a military truck; and facing gunfire and/or 
an explosion in Panama in 1988.

The Board must presume the credibility of all new and material 
evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 
179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, 
the Veteran's statements in his June 2006 claim, in his October 
2006 letter, and at his August 2008 DRO hearing would tend to 
show that his claimed PTSD was caused by his service.

The Board finds that the evidence associated with the claims file 
subsequent to the February 2000 rating decision was not 
previously submitted to agency decisionmakers, and, when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim for service 
connection for PTSD.  Therefore, the Board finds that the 
evidence associated with the claims file subsequent to the 
February 2000 rating decision is new and material, and a 
previously denied claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for PTSD

Because the RO reopened the claim for service connection for PTSD 
and adjudicated it on its merits in its August 2010 SSOC, the 
Board need not remand the reopened claim for consideration by the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993) (the Veteran is 
entitled to an initial adjudication of an issue on its merits.)

The Veteran's service treatment records show no evidence of any 
complaints, diagnoses, or treatment of any psychiatric disorders 
during service.  As noted above, his service treatment records 
include findings on clinical evaluations in his Reports of 
Medical Examination that the Veteran was psychiatrically normal 
in April 1981, in January 1982, and at his Chapter 16 (separation 
from service).  His service treatment records also include the 
Veteran's own statements in his Reports of Medical History in 
April 1981 and at his Chapter 16 that he did not have, and had 
never had, "depression or excessive worry" or "nervous trouble 
of any sort."

Neither the Veteran's Department of Defense (DD) Form 214 nor his 
service personnel records show any indicia of combat service.  
His DD Form 214 shows that the Veteran's Military Occupational 
Specialty (MOS) was 75B1P, Personnel Records Specialist.  In 
January 2001, the NPRC informed VA that there was no record of 
participation in combat operations by the Veteran, and there was 
also no evidence of wounds in action.

The Board notes that the Veteran's claimed PTSD stressors, which 
he has alleged since his original claim in May 1999, are 
described in detail above.

The Veteran's post-service medical records, dated April 2003 
through June 2010, include evidence of diagnoses by VA and 
private clinicians of multiple psychiatric disorders, including 
major depression with psychotic features, paranoid personality 
and/or psychosis, and psychotic disorder.  Clinicians have also 
diagnosed the Veteran with substance abuse and polysubstance 
dependency.

After careful review of the evidence, the Board finds that the 
Veteran has no current diagnosis of PTSD.  The requirement that a 
current disability be present is satisfied "when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  No 
diagnosis of PTSD is of record in the Veteran's service treatment 
records, SSA records, or post-service medical records.  In April 
2003, a VA clinician opined that the Veteran "does not have 
symptoms or meet the A-criteria for the diagnosis of PTSD."  
Furthermore, at his DRO hearing in August 2008, the Veteran was 
asked whether a counselor or psychiatrist had ever diagnosed him 
with post traumatic stress disorder, to which he responded none 
that he knew of.  As such, not only do the treatment records fail 
to show a diagnosis of PTSD, but even the Veteran himself does 
not contend that he has been diagnosed with PTSD.  In the absence 
of proof of a current disability, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Moreover, although the Veteran is competent to observe both his 
in-service stressors and his own feelings about them, he lacks 
the medical education and training necessary to provide a 
competent diagnosis of PTSD.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is 
any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

Recently, VA promulgated a liberalizing regulation for 
establishing the occurrence of in-service PTSD stressors.  
38 C.F.R. § 3.304(f)(3).  However, that regulation is 
inapplicable in this case because no VA psychiatrist or 
psychologist, and no psychiatrist or psychologist with whom VA 
has contracted, has diagnosed the Veteran with PTSD.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).  A VA examination is not warranted in this instance 
because the information and evidence of record does not contain 
competent lay or medical evidence of a current diagnosis of PTSD.  
As noted above, no diagnosis of PTSD is of record, and the 
Veteran acknowledged at his August 2008 DRO hearing that he does 
not know of any counselor or psychiatrist who has diagnosed him 
with PTSD.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the Veteran was not diagnosed with PTSD 
during or after service.  38 C.F.R. §§ 3.303(b).

The preponderance of the evidence is against the award of service 
connection for PTSD; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

New and material evidence has been received, and a previously 
denied claim for service connection for PTSD is reopened.  To 
this extent, the appeal is granted.

Service connection for PTSD is denied.


REMAND

The Board considers the Veteran's claim for service connection 
for PTSD as encompassing all psychiatric disorders with which the 
Veteran has been diagnosed, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  In this case, the Veteran has been 
diagnosed by VA and private clinicians with multiple psychiatric 
disorders, including major depression with psychotic features, 
paranoid personality and/or psychosis, and psychotic disorder.  
Consequently, the Board construes the Veteran's claim as 
including an implied claim for service connection for an acquired 
psychiatric disorder other than PTSD.

Additional development is needed prior to further consideration 
of the Veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder, other than PTSD.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The criteria for providing a VA medical examination and opinion 
are described above.  38 C.F.R. § 3.159(c)(4).  In this case, a 
VA examination and opinion is warranted because the information 
and evidence of record contains competent evidence of multiple 
psychiatric disorders.  Additionally, a VA psychiatrist opined in 
April 2003 that the Veteran has "a history of an underlying 
paranoid personality / psychosis which was EXACERBATED by his 
experiences in Panama.  He did describe a paranoid reaction when 
his parachute failed properly to open that some one intentionally 
trying to harm him [sic].  This is in keeping with the continuing 
symptomatology."  (Capitalization in original.)

The Board finds that it cannot accept the VA psychiatrist's April 
2003 as sufficient to establish service connection for an 
acquired psychiatric disorder other than PTSD for three reasons.  
First, the VA psychiatrist's opinion specifically applies to the 
Veteran's history, rather than a current diagnosis.  Second, the 
history to which the VA psychiatrist refers includes a 
personality disorder, and congenital or developmental defects 
such as personality disorders and mental deficiency are not 
"diseases" or "injuries" within the meaning of applicable 
legislation.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  Cf. VAOPGCPREC 82-90, 55 Fed Reg. 
45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (an 
additional disability resulting from a mental disorder that is 
superimposed upon and aggravates a congenital defect such as a 
personality disorder or mental deficiency during service may be 
service-connected); cf. also 38 C.F.R. § 4.127 (a personality 
disorder or mental deficiency that is secondary to a service-
connected mental disorder by way of 38 C.F.R. 3.310(a) may also 
be service-connected).  Third, although the VA psychiatrist 
opined that the Veteran's history of paranoid personality / 
psychosis was exacerbated by service, the Veteran has never 
alleged that he had a psychiatric disorder or psychosis prior to 
service, and in-service clinicians determined in both his April 
1981 and January 1982 examinations that he was psychiatrically 
normal.  Indeed, the Veteran has consistently alleged that his 
psychiatric disorder was caused-not aggravated or exacerbated-
by events in service.  Therefore, the VA psychiatrist's April 
2003 is not sufficient to establish service connection for an 
acquired psychiatric disorder other than PTSD.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (VA must reject medical opinions that 
are based on incorrect facts).

On remand, the Veteran should be scheduled for a VA examination 
of his psychiatric disorders other than PTSD.  In the course of 
his review, the examiner should be aware of the findings by in-
service clinicians that the Veteran was psychiatrically normal on 
evaluations in April 1981, in January 1982, and at his Chapter 16 
(separation from service).  The VA examiner should also be aware 
of the Veteran's post-service diagnoses of major depression with 
psychotic features, paranoid personality and/or psychosis, and 
psychotic disorder.  The examiner should provide an opinion as to 
whether it is at least as likely as not that any psychiatric 
disorder which the examiner diagnoses was caused or aggravated by 
the Veteran's time in service.  

Additionally, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  The Veteran should be 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date if service 
connection is granted with respect to his implied claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
explains the information and evidence not of 
record needed to establish an initial 
disability rating and an effective date, if 
service connection is granted, as outlined by 
the Court in Dingess.  The Veteran should be 
given an adequate opportunity to respond.  
The claims file must include documentation 
that VA has complied with its duties to 
notify and assist a claimant.

2.  Schedule the Veteran for a VA psychiatric 
examination by a psychiatrist to determine 
the nature, extent, and etiology of his 
psychiatric disorders other than PTSD, if 
any.  The claims file should be made 
available to the examiner and a complete 
rationale should be provided for any opinion 
expressed.
 
For each psychiatric disorder that the 
Veteran has now, and for each psychiatric 
disorder with which the Veteran has been 
diagnosed during the pendency of the claim 
(i.e., since June 2006), the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that a psychiatric disability either 
began during or was otherwise caused by the 
Veteran's military service.

If the examiner diagnoses the Veteran with a 
personality disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that such a disorder was aggravated 
(meaning that the personality disorder was 
permanently worsened by the Veteran's 
military service, and that such worsening was 
beyond the natural progression of the 
condition) by the Veteran's military service.

3.  After completion of the above, the AOJ 
should readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disorder other than PTSD.  
Clemons, 23 Vet. App. 1, 5 (2009).  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


